           Case 1:20-cv-05432-ALC Document 4 Filed 09/03/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                09/03/2021

DENISE HAIRSTON, on behalf of Jayven
Tash Sanders-Hairston,

                                Plaintiff,
                                                                   20-CV-5432 (ALC)
                    -against-
                                                               ORDER OF DISMISSAL
COMMISSIONER OF SOCIAL
SECURITY,

                                Defendant.

ANDREW L. CARTER, JR., United States District Judge:

       By order dated June 7, 2021, the Court directed Plaintiff, within thirty days, to submit a

completed request to proceed in forma pauperis (“IFP application”) or pay the $400.00 in fees

required to file a civil action in this Court. That order specified that failure to comply would

result in dismissal of the complaint. Plaintiff has not filed an IFP application or paid the fee.

Accordingly, the complaint is dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated: September 3, 2021
       New York, New York


                                                             ANDREW L. CARTER
                                                            United States District Judge
